BAILEY, J.
I do not think that the plaintiff has established his charges of fraud. It seems to be almost incredible that the defendant should have made the statements upon which the charges of fraud are predicated, and still more incredible that the plaintiff should have believed them, if made. While the plaintiff is of advanced age, he is a man of experience in real estate transactions, and still of vigorous mentality. The defendant offered to surrender to the plaintiff the property which he had bought of him. This the plaintiff refused and agreed to take $5,000.00, part cash, and Liberty bonds to secure the remainder, in payment of a sécond trust note for $14,000.00 payable in instalments. While the difference is large, it is not in itself sufficient ground for setting aside the transaction. At the time of the exchange the values of second trust notes were problematic and it might well be that the plaintiff received the value of his note. In addition it may be said that it does not seem likely that he would have taken as security bonds of a government which he believed was about to collapse. It is significant also that he waited until the $5,000.00 note had been paid in full, before questioning the transaction.
The bill will be dismissed with costs. ■